DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/02/2020 has been entered. As indicated in the amendment:
Claims 1, 2,9,10 and 16 are amended.
Claims 3-8, 11- 15 and 17 – 20 are original. Hence, claims 1- 20 are pending. The applicant’s arguments/remarks are fully considered and the following rejection is made herein.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 2, 5 - 6 and 16 – 18 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Jin et al. (KR 20180039921 A), here in after called Jin. 
Regarding claim 1, Jin discloses a system for achieving more consistent joule heating of a material blank to a desired temperature (a joule heating device and method capable of uniformly heating a grip portion of a blank as in other areas by direct energization, (0001, 0014)), the material blank having an end portion (the material blank 1 has end portions 2a, 2b, FIG.1), the system comprising: an electrical terminal configured to deliver an electrical current to the end portion of the material blank in order to joule heat the material blank (electrodes 10a and 10b  for joule or resistive heating of the end portions of blank 1 by applying current to the blank 1, (0034)) wherein the electrical terminal has a thermal heat sink effect (the electrodes are in direct contact and the current density is low, so heating is insufficient than in other parts, have a low specific heat, so the radiant cooling rate is high, and both ends of the blank in contact with it are cooled by the electrodes, (0011), hence the electrodes have heat sink effect); and an active thermal buffer element (first and second heating elements 20 and 30, FIG. 2) electrically and thermally interposed between the electrical terminal and the end portion of the material blank, and configured to be joule heated by the electrical current (the heating elements 20 and 30 are interposed between the electrodes and blank 1 for joule heating the respective ends of the blank 1, (0039 and FIG. 2)) and to actively create and maintain an increasing temperature gradient across the active thermal buffer element to the end portion of the material blank to compensate for the thermal heat sink effect of the electrical terminal and thereby allow the end portion of the material blank to reach the desired temperature (the heating elements 20 and 30 are devised to joule or resistance heat both ends of the blank 1 to a uniform high temperature (900o C) and heating elements 20 and 30 are made from materials having excellent thermal conductivity and high temperature characteristic such as tungsten on the surface contacting the blank 1 and excellent heat insulators contacting the electrodes, (0039 and 0040)), hence increasing temperature gradient across the heating elements. The electrode grip portion of the blank can be uniformly heated up to the level equivalent to the other portions (0028) while both ends of the blank in contact with the electrodes are cooled by the electrodes (0011), heating elements 20 and 30 are compensating for the cooling effect (heat sink effect) of the electrodes).  
Regarding claim 2, Jin discloses the system of claim 1, the active thermal buffer element including - a first contact surface configured to physically abut the end portion of the material blank (the heating elements 20 and 30 have a surface in contact with the blank 1 end portion with excellent thermal conductivity, (0040)); and a second contact surface configured to abut the electrical terminal (the heating elements 20 and 30 have a connection surface to the electrodes, (FIG. 2))   (heating elements 20 and 30 are made from materials having excellent thermal conductivity and high temperature characteristic such as tungsten on the surface contacting the blank 1 and excellent heat insulators contacting the electrodes, (0039 and 0040), wherein the contacting surface of the electrodes that are cooler (0011) are excellent heat insulators (0040) creating an increasing temperature gradient from the cooler electrodes to the high temperature surfaces of tungsten). 
Regarding claim 5, Jin discloses the system of claim 2, the active thermal buffer element being constructed of two or more materials having different electrical or thermal characteristics (heating elements 20 and 30 can be made of ceramic thermal insulators and Nano-coated with a heating material having excellent thermal conductivity and high temperature characteristics such as tungsten or kanthal on a surface in contact with the blank 1, (0040)). 
Regarding claim 6, Jin discloses the system of claim 2, where in the heat generating elements 20 and 30 are Nano-coated with a heat generating material having excellent thermal conductivity and high temperature characteristics such as tungsten on the surface which is in contact with the blank 1 (0040). 
Jin is silent about the first contact surface having a non-planar shape selected from the group consisting of rounded, angled, and knurled.  
However, it would have been an obvious matter of design choice to change the shape of the first contact surface of the heating elements 20 and 30 to be non-planar selected from a group consisting of rounded, angled and Knurled, since such a modification would have involved a mere change in the form or shape of the heating elements. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 
Regarding claim 16, Jin discloses a method for achieving more consistent joule heating of a material blank to a desired temperature (a method of uniformly heating a grip portion of a blank as in other areas by direct energization, Jin(0001, 0014)), the material blank having an end portion (the material blank 1 has end portions 2a, 2b, Jin (FIG.1)), the system comprising: electrically and thermally interposing an active thermal buffer element between the electrical terminal and the end portion of the material blank (the heating elements 20 and 30 (active thermal buffer elements) are interposed between the electrodes and blank 1 for joule heating the respective ends of the blank 1, Jin(0039 and FIG. 2)), the active thermal buffer element including a first contact surface configured to physically abut the end portion of the material blank (the heating elements 20 and 30 have a surface in contact with the blank 1 end portion with excellent thermal conductivity, Jin (0040)), and a second contact surface configured to abut the electrical terminal (the heating elements 20 and 30 have a connection surface to the electrodes, Jin (FIG. 2)); delivering an electrical current via an electrical terminal to joule heat the active thermal buffer element and the material blank (electrodes 10a and 10b  for joule or resistive heating of the end portions of blank 1 by applying current to the blank 1 through the heating elements, Jin (0034)), wherein the electrical terminal has a thermal heat sink effect (the electrodes are in direct contact and the current density is low, so heating is insufficient than in other parts, have a low specific heat, so the radiant cooling rate is high, and both ends of the blank in contact with it are cooled by the electrodes, Jin (0011), hence the electrodes have heat sink effect); and joule heating the active thermal buffer element to actively create an increasing temperature gradient across the active thermal buffer element such that the first contact surface is at least at the desired temperature and the second contact surface is at a lower temperature due to the thermal heat sink effect of the electrical terminal, and thereby compensating for the thermal heat sink effect of the electrical terminal and allowing the end portion of the material blank to reach the desired temperature (the heating elements 20 and 30 are devised to joule or resistance heat both ends of the blank 1 to a uniform high temperature (900o C) and heating elements 20 and 30 are made from materials having excellent thermal conductivity and high temperature characteristic such as tungsten on the surface contacting the blank 1 and excellent heat insulators contacting the electrodes, Jin (0039 and 0040)), hence increasing temperature gradient across the heating elements. The electrode grip portion of the blank can be uniformly heated up to the level equivalent to the other portions, Jin(0028) while both ends of the blank in contact with the electrodes are cooled by the electrodes, Jin (0011), heating elements 20 and 30 are compensating for the cooling effect (heat sink effect) of the electrodes).  
Regarding claim 17, Jin discloses the method of claim 16, the active thermal buffer element being constructed of two or more materials having different electrical or thermal characteristics (heating elements 20 and 30 can be made of ceramic thermal insulators and Nano-coated with a heating material having excellent thermal conductivity and high temperature characteristics such as tungsten or kanthal on a surface in contact with the blank 1, (0040)). 
Regarding claim 18, Jin discloses the system of claim 16, where in the heat generating elements 20 and 30 are Nano-coated with a heat generating material having excellent thermal conductivity and high temperature characteristics such as tungsten on the surface which is in contact with the blank 1 (0040). 
Jin is silent about the first contact surface having a non-planar shape selected from the group consisting of rounded, angled, and knurled.  
However, it would have been an obvious matter of design choice to change the shape of the first contact surface of the heating elements 20 and 30 to be non-planar selected from a group consisting of rounded, angled and Knurled, since such a modification would have involved a mere change in the form or shape of the heating elements. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Zhang et al. (CN 101318203 A), here in after called Zhang.
Regarding claim 3 and 4, Jin discloses the system of claim 2, the active thermal buffer element being constructed of stainless steel, tungsten (the heating elements 20 and 30 are constructed of a heating material having excellent thermal conductivity and high temperature characteristics such as tungsten or kanthal (FeCr alloy), (0040)). Jin also teaches that the material blank 1 can be a high strength steel or boron steel (0003, 0047).
	Jin does not explicitly say that the material blank is constructed from titanium. 
	However, Zhang that teaches sheet metal progressive forming by electrical heating (0002), also teaches forming high strength sheet metals or blanks of  titanium that are difficult to form at room temperature, ( 0022).

	Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the system for joule heating of a material blank to a desired temperature of claim 1 disclosed by Jin to include a material blank constructed of titanium in order to make specific parts of aero-space and automobile industry that needed to be made out of metals of higher strength like titanium. 
Claim 7-10, 13-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Sik et al (KR 20180026314 A), here in after called Sik.
Regarding claim 7, Jin discloses the system of claim 1. But, 
Jin does not explicitly teach a forming subsystem configured to physically support and form the material blank into a desired shape once the material blank has been joule heated to the desired temperature, the forming subsystem including - a support element configured to physically support the material blank in a desired position both for joule heating and for forming; and a forming tool configured to apply a physical force to the material blank during forming to change an initial shape of the material blank to the desired shape.  
However, Sik that teaches a joule heating device 200 that receives and heats the blank 10 from the blank mounting table 100, (215, page 6), also teaches a forming subsystem (press device 300, Sik (191, page 5) configured to physically support and form the material blank into a desired shape once the material blank has been joule heated to the desired temperature (the press device 300 receives and forms the heated blank 10 through the joule heating device 200, Sik (269, page7)) the forming subsystem including - a support element (first frame 210, Sik (431, page 11)) configured to physically support the material blank in a desired position both for joule heating and for forming (the blank 10 is supported by the first frame 210 and second frame 220, Sik (FIG.2)); and a forming tool (first mold 310 and the second mold 320, Sik (275, page 7)) configured to apply a physical force to the material blank during forming to change an initial shape of the material blank to the desired shape (the press apparatus 300 forms the blank 10 by being supplied between the first mold 310 and the second mold 320, Sik (275, page 7)).
The advantage of a forming subsystem that forms the material blank into a desired shape while the blank is readily joule heated for hot stamping is to improved formability of ultra-high strength blanks (titanium) and minimize springing back that is otherwise prevalent in other molding techniques of ultra-high strength metals (0002). 
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the system for joule heating of a material blank of claim 1 disclosed by Jin to include a forming subsystem that forms the material blank into a desired shape in order to improved formability of ultra-high strength blanks (titanium) and minimize springing back that is otherwise prevalent in other molding techniques of ultra-high strength metals as disclosed by Sik.
Regarding claim 8, Jin in view of Sik discloses the system of claim 7, further including a joule heating subsystem configured to send the electrical current through and thereby joule heat the material blank to a desired temperature in preparation for forming the material blank (a joule heating apparatus capable of uniformly heating a grip portion of a blank as in other areas by direct energization in order to heat the blank to the required temperature, Jin (0001, 0014)), the joule heating subsystem including - an electrical bus configured to carry the electrical current from a current source to the electrical terminal for accomplishing the joule heating (electric circuits 21, 31 suppling electric current from the power sources 22, 32 to the electrodes 10a, 10b, Jin (FIG. 2)); an actuation element configured to move the electrical terminal and the active thermal buffer element into and out of electrical contact with the material blank (a frame lifting mechanism 250 with a height adjustment mechanism 211 may include a base 211a and a plurality of linear actuators 211b mounted on the base 211 a to elevate and lower the first frame 210, Sik (451, page 11))); and a flexible member connecting the electrical terminal to the (the first frame 210 and second frame 220 connected to the electrical terminal are height adjustable, hence, accommodate the movement of the electrodes by the height adjustment mechanism 211, Sik (445, page 11)).  
Regarding claim 9, Jin discloses a system for achieving more consistent joule heating of a material blank to a desired temperature in order to form the material blank into a desired shape (a joule heating apparatus capable of uniformly heating a blank by direct energization to the required temperature for hot stamping/shaping, Jin (0001, 0014)), the material blank having an end portion (the material blank 1 has end portions 2a, 2b, Jin (FIG.1)), the system comprising: a joule heating subsystem configured to send the electrical current through and thereby joule heat the material blank to a desired temperature in preparation for forming the material blank the joule heating subsystem including - an electrical bus configured to carry the electrical current from a current source to the electrical terminal for accomplishing the joule heating (electric circuits 21, 31 suppling electric current from the power sources 22, 32 to the electrodes 10a, 10b, Jin (FIG. 2)), an electrical terminal configured to deliver an electrical current to the end portion of the material blank in order to joule heat the material blank (electrodes 10a and 10b  for joule or resistive heating of the end portions of blank 1 by applying current to the blank 1, Jin (0034)), wherein the electrical terminal has a thermal heat sink effect (the electrodes are in direct contact and the current density is low, so heating is insufficient than in other parts, have a low specific heat, so the radiant cooling rate is high, and both ends of the blank in contact with it are cooled by the electrodes, Jin (0011), hence the electrodes have heat sink effect), an active thermal buffer element (first and second heating elements 20 and 30, Jin (FIG. 2)) electrically and thermally interposed between the electrical terminal and the end portion of the material blank (the heating elements 20 and 30 are interposed between the electrodes and blank 1 for joule heating the respective ends of the blank 1, Jin(0039 and FIG. 2)), and configured to be joule heated by the electrical current and to actively create and maintain an increasing (the heating elements 20 and 30 are devised to joule or resistance heat both ends of the blank 1 to a uniform high temperature (900o C) and heating elements 20 and 30 are made from materials having excellent thermal conductivity and high temperature characteristic such as tungsten on the surface contacting the blank 1 and excellent heat insulators contacting the electrodes, Jin (0039 and 0040)), hence increasing temperature gradient across the heating elements. The electrode grip portion of the blank can be uniformly heated up to the level equivalent to the other portions Jin (0028) while both ends of the blank in contact with the electrodes are cooled by the electrodes Jin (0011), heating elements 20 and 30 are compensating for the cooling effect (heat sink effect) of the electrodes).
Jin dose not explicitly teach an actuation element configured to move the electrical terminal and the active thermal buffer element into and out of electrical contact with the material blank, and a flexible member connecting the electrical terminal to the electrical bus, and configured to accommodate movement of the electrical terminal relative to the electrical bus during actuation of the actuation element; and a forming subsystem configured to physically support and form the material blank once the material blank has been joule heated to the desired temperature, the forming subsystem including - a support element configured to physically support the material blank in a desired position both for joule heating and for forming; and a forming tool configured to apply a physical force to the material blank during forming to change an initial shape of the material blank to the desired shape.
  However, Sik that teaches a joule heating device 200 that receives and heats the blank 10 from the blank mounting table 100, (215, page 6), also teaches an actuation element configured to move the electrical terminal and the active thermal buffer element into and out of electrical contact with the material blank(a frame lifting mechanism 250 with a height adjustment mechanism 211 may include a base 211a and a plurality of linear actuators 211b mounted on the base 211 a to elevate and lower the first frame 210, Sik (451, page 11))), and a flexible member connecting the electrical terminal to the electrical bus, and configured to accommodate movement of the electrical terminal relative to the electrical bus during actuation of the actuation element (the first frame 210 and second frame 220 connected to the electrical terminal are height adjustable, hence, accommodate the movement of the electrodes by the height adjustment mechanism 211, Sik (445, page 11)).; and a forming subsystem (press device 300, Sik (191, page 5) configured to physically support and form the material blank once the material blank has been joule heated to the desired temperature(the press device 300 receives and forms the heated blank 10 through the joule heating device 200, Sik (269, page7)), the forming subsystem including - a support element (first frame 210, Sik (431, page 11))  configured to physically support the material blank in a desired position both for joule heating and for forming (the blank 10 is supported by the first frame 210 and second frame 220, Sik (FIG.2)); and a forming tool (first mold 310 and the second mold 320, Sik (275, page 7)) configured to apply a physical force to the material blank during forming to change an initial shape of the material blank to the desired shape (the press apparatus 300 forms the blank 10 by being supplied between the first mold 310 and the second mold 320, Sik (275, page 7)).  
The advantage of actuation element configured to move the electrical terminal and the active thermal buffer element into and out of electrical contact with the material blank to supply current from the power supply in order to heat the blank to the required temperature ready for forming and a forming subsystem that forms the material blank into a desired shape while the blank is readily joule heated for hot stamping is to improved formability of ultra-high strength blanks (titanium) and minimize springing back that is otherwise prevalent in other molding techniques of ultra-high strength metals (0002). 
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the system for joule heating of a material blank of disclosed by Jin to 
Regarding claim 10, Jin in view of Sik discloses the system of claim 9, the active thermal buffer element including - a first contact surface configured to physically abut the end portion of the material blank (the heating elements 20 and 30 have a surface in contact with the blank 1 end portion with excellent thermal conductivity, Jin (0040)); and a second contact surface configured to abut the electrical terminal(the heating elements 20 and 30 have a connection surface to the electrodes, Jin (FIG. 2)), wherein joule heating of the active thermal buffer element actively creates the increasing temperature gradient across the active thermal buffer element such that the first contact surface is at least at the desired temperature and the second contact surface is at a lower temperature due to the thermal heat sink effect of the electrical terminal (heating elements 20 and 30 are made from materials having excellent thermal conductivity and high temperature characteristic such as tungsten on the surface contacting the blank 1 and excellent heat insulators contacting the electrodes, (0039 and 0040), wherein the contacting surface of the electrodes that are cooler (0011) are excellent heat insulators (0040) creating an increasing temperature gradient from the cooler electrodes to the high temperature surfaces of tungsten).  
Regarding claim 13, Jin in view of Sik teaches the system of claim 10, the active thermal buffer element being constructed of two or more materials having different electrical or thermal characteristics (heating elements 20 and 30 can be made of ceramic thermal insulators and Nano-coated with a heating material having excellent thermal conductivity and high temperature characteristics such as tungsten or kanthal on a surface in contact with the blank 1, Jin (0040)).
Regarding claim 14, Jin in view of Sik discloses the system of claim 10, where in the heat generating elements 20 and 30 are Nano-coated with a heat generating material having excellent thermal conductivity and high temperature characteristics such as tungsten on the surface which is in contact with the blank 1 (0040) . 
Jin in view of Sik is silent about the first contact surface having a non-planar shape selected from the group consisting of rounded, angled, and knurled.  
However, it would have been an obvious matter of design choice to change the shape of the first contact surface of the heating elements 20 and 30 to be non-planar selected from a group consisting of rounded, angled and Knurled, since such a modification would have involved a mere change in the form or shape of the heating elements. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 15, Jin in view of Sik teach the system of claim 14, the actuation element being configured to exert a force to cause the non-planar shape of the first contact surface to conform to the end portion of the material blank (the height adjustment mechanism 21 includes a base 21 la and a plurality of linear actuators 211b mounted on the base 21 la to elevate and lower the first frame 210, Sik (451, page 11), therefore, causes the electrodes to contact the end portions of the blank 10).  
Regarding claim 19, Jin discloses the method of claim 16. But,
Jin does not explicitly teach that once the material blank is heated to the desired temperature forming the material blank into a desired shape by applying a physical force with a forming tool to the material blank to change an initial shape of the material blank to the desired shape.  
However, Sik that teaches a joule heating process that receives and heats the blank 10 from the blank mounting table 100, (215, page 6), also teaches once the material blank is heated to the desired temperature forming the material blank into a desired shape by applying a (the press apparatus 300 forms the heated blank 10 by being supplied between the first mold 310 and the second mold 320, Sik (275, page 7)).  
The advantage of a forming the material blank into a desired shape while the blank is readily joule heated for hot stamping is to improved formability of ultra-high strength blanks (titanium) and minimize springing back that is otherwise prevalent in other molding techniques of ultra-high strength metals (0002). 
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the method of joule heating of the material blank disclosed by Jin to include a process of forming the material blank into a desired shape in order to improved formability of ultra-high strength blanks (titanium) and minimize springing back that is otherwise prevalent in other molding techniques of ultra-high strength metals as disclosed by Sik.
Regarding claim 20, Jin in view of Sik teaches the method of claim 19, further including before joule heating the material blank and the active thermal buffer element, moving with an actuation element the electrical terminal so that the active thermal buffer element is in physical contact with the end portion of the material blank (the height adjustment mechanism 211 using the linear actuators moves the blank 10 in contact with the electrodes, Sik (445, 451, page 11)); and after joule heating the material blank and the active thermal buffer element, and before forming the material blank, moving with the actuation element the electrical terminal so that the active thermal buffer element is not in physical contact with the end portion of the material blank (the height adjustment mechanism 211 may include a base 21 la and a plurality of linear actuators 211b mounted on the base 21 la to elevate and lower the first frame 210, Sik (451, page 11).
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Sik in further view of Zhang.
Regarding claim 11 and 12, Jin in view of Sik discloses the system of claim 10, the active thermal buffer element being constructed of stainless steel, tungsten (the heating elements 20 and 30 are constructed of a heating material having excellent thermal conductivity and high temperature characteristics such as tungsten, kanthal (FeCr alloy), (0040)). Jin also teaches that the material blank 1 can be a high strength steel or boron steel (0003, 0047).
	Jin in view of Sik does not explicitly say that the material blank is constructed from titanium. 
	However, Zhang that teaches sheet metal progressive forming by electrical heating (0002), also teaches forming high strength sheet metals or blanks of  titanium that are difficult to form at room temperature, ( 0022).
	The advantage of forming high strength metal blanks of titanium that require higher temperature forming is to make specific parts of aero-space and automobile industry that needed to be made out of metals of higher strength like titanium (0006).
	Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the system for joule heating of a material blank to a desired temperature disclosed by Jin in view of Sik to include a material blank constructed of titanium in order to make specific parts of aero-space and automobile industry that needed to be made out of metals of higher strength like titanium. 
Response to Arguments
Applicant’s arguments filed on 12/02/2020 in response to the Non-Final rejection made under 35 U.S.C. 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference (Eytcheson, Us 2003/0178177) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access 






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761